Citation Nr: 1308747	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  06-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and dysthymia.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

When this case was most recently before the Board in July 2010, it was remanded for further development.  It is now before the Board for further appellate action.

The issue of entitlement to service connection for tinnitus has been raised by the record in a June 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets having to remand the Veteran's claim for another time; however, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

In a March 2012 phone conversation between the Veteran and a VA representative, the Veteran reported that the motor vehicle accident which occurred during service happened in February or March of 1968 and that the accident report should be in his service treatment records.  

It appears that all of the Veteran's service treatment record and personnel records have been obtained and associated with the Veteran's claims file.  There is no documentation of the motor vehicle accident that the Veteran describes in his records.  

Pursuant to a previous Board remand, the Appeals Management Center (AMC) sent a request to the JSRRC asking for verification of the Veteran's reported accident that occurred in October or November of 1967.  The JSRRC explained that it was unable to locate unit records for the 1st Battalion, 19th Infantry, for the year 1967.  The JSRRC also explained that after researching the Department of Defense casualty data available, it was unable to locate a Mr. H. listed as injured in Germany in 1967 or 1968.  The JSRRC then referred the AMC to the U.S. Army Crime Records Center for any investigation done by the military police at the time of the accident.  The AMC contacted the U.S. Army Crime Records Center in March 2010 and requested documentation of an accident that occurred in October or November of 1967.  The Center responded that there was no record of the incident.  

The Board finds that the Veteran's statements regarding the motor vehicle are credible as they have been consistent throughout this appeal when he has reported the details of the accident to the VA or to psychologists.  The Veteran has reported different times of when the accident may have occurred.  Most recently, during a March 2012 phone conversation between the Veteran and a VA representative, the Veteran reported that the motor vehicle accident happened in February or March of 1968.  The Board finds that the AMC/RO should make another attempt to obtain verification of the motor vehicle accident for the period of February or March of 1968.  The AMC/RO should request verification from the JSRRC and the U.S. Army Crime Records Center.

Accordingly, the case is REMANDED for the following action:

1. Prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's claimed stressor.  Provide JSRRC with a description of the Veteran's claimed stressor which occurred in Germany in February or March of 1968.  Provide JSRRC with copies of the Veteran's personnel records showing service dates, duties and units of assignment.  

2.  Prepare a letter asking the U.S. Army Crime Records Center, USACIDC, 6010 6th Street, Fort Belvoir, Virginia 22060-5585, to provide any information which might corroborate the Veteran's claimed stressor.  The RO should provide the Crime Records Center with a description of the Veteran's claimed stressor which occurred in Germany in February or March of 1968.  Provide copies of the Veteran's personnel records showing service dates, duties and units of assignment.  

3.  When the above actions have been accomplished, conduct any further development deemed necessary, and then readjudicate the claim and issue a supplemental statement of the case.  Then afford the Veteran the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



